DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the November 15, 2021 Non-Final Office Action filed on April 18, 2022 is acknowledged.
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

	Claim Status
Applicant’s amendment filed April 18, 2022 has been entered.  Claims 1-13 are pending.  Claims 12-13 are new.  Claims 1-13 are currently under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification – withdrawn
Amendment to the Specification filed on April 18, 2022 has been entered.
Objections to the specification because the disclosure on page 9-10 failed to recite a SEQ ID NO for the sequence disclosed and because sequences appearing in the drawings in Fig. 1B were not identified by SEQ ID NOs are withdrawn in view of Applicant’s amendment to the Specification to include SEQ ID NOs on page 10 and in the Brief Description of the Drawings.



Specification – maintained
The attempt to incorporate subject matter into this application by reference to the Sequence Listing is ineffective because it lists the file size in kb instead of bytes.  This objection has been modified in view of Applicant’s amendment to attempt to incorporate the Sequence Listing in the disclosure.  However, since it was ineffective, the objection is maintained.

Claim Rejections - 35 USC § 103 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach et al. 2015 (43 (12) Nucleic Acids Research, published May 30, 2015, as cited in the IDS filed by the applicant on 9/4/2018) in view of Doerfel et al. 2013 (Science. Vol. 339, Issue 6115, pp. 85-88, published January 4, 2013).  This rejection is maintained but has been modified in view of Applicant’s arguments and Applicant’s amendment to add claim 13.
Achenbach et al.’s disclosure is directed to an in vitro translation system capable of incorporating D-amino acids into polypeptides (see abstract).
Regarding claim 1, Achenbach et al. teaches an “in vitro translation system that enables single incorporation of 17 out of 18 tested D-aa" (abstract); "translational apparatus, i.e., ribosomes" (abstract); "translation templates" (p. 5688 col. 2, ¶6) where "changing the codon of the misincorporation site from UAG to UCC and the anticodon in tRNAAsn from CUA to GGA, the same group achieved single-incorporation of 12 different D-aa" and "this switch of codon and anticodon strengthened the interaction within the codon: anticodon minihelix and thereby increased the affinity of tRNAAsn to the A-site" (p. 5696 col. 1 ¶3); "individual L-amino acids with their native tRNA" (p. 5689 col. 2 ¶1); "using D-amino acids" (p. 5688 col. 1 ¶1);  "aminoacyl-tRNA synthetases" (p. 5687 col. 2 ¶2); "the addition of EF-P [at] 1 µM" (p. 5694 col. 1 ¶ 2); "the incorporation of these D-aa" (p. 5694 col. 1 ¶1).
Regarding claim 4, Achenbach et al. teaches, "changing the codon of the misincorporation site from UAG, amber codon, to UCC" (p. 5696 col. 1 ¶3).
Regarding claim 5, Achenbach et al. teaches, "the mRNA transcripts encode the peptide sequence" (p. 5688 col. 2 ¶5).
Regarding claim 6, Achenbach et al. teaches "the translation templates are plasmids" (p. 5688 col. 2 ¶5).
Regarding claim 7, Achenbach et al. teaches using "a tRNA with a high affinity for EF-Tu" (p. 5690 col. 1 ¶1) and that "results clearly show that a high affinity of the tRNA to EF-Tu is beneficial and, in some cases, mandatory for the incorporation of these D-aa" (p. 5694 col. 1 ¶1, Fig. 4).
Regarding claim 8, Achenbach et al. teaches optimizing use of tRNAs to "force the D-aa into an orientation where the side chain can be accommodated" (p. 5690 col. 1 ¶1; Fig. 1D).
Regarding claim 10, Achenbach et al. teaches "the cell-free, reconstituted translation system used here is a customized, more modularized hybrid of the PURE, protein synthesis using recombinant elements, system, concerning final concentrations of ribosomes and proteins and the FIT, flexible in vitro translation, system, concerning the translation buffer" (p. 5688 col. 2 ¶4).
However, Achenbach et al. does not teach using EF-P at concentrations of 2 to 20 micromolar (claim 1), 2 to 16 micromolar (claim 2), and 2 to 8 micromolar (claim 13) and further does not teach that the ribosome is an 80s ribosome (claim 11).  
Doerfel et al.’s disclosure is directed to in vitro translation methods showing EF-P prevents ribosome stalling during synthesis of proteins containing consecutive prolines in natural and engineered model proteins (see abstract). 
Regarding claims 1-2, and 13, Doerfel et al. teaches an in vitro translation system optimized for stalled ribosome initiation complexes, “EF-P (3 μM) was added both to the factor and the ribosome mix” (Supplementary Material, p. 6, ¶2 and p. 9, ¶2).
Regarding claim 11, Doerfel et al. teaches that bacterial EF-P and its eukaryotic homolog eIF5A are universally conserved (see p. 85, col. 1, ¶1).  Doerfel et al. further teaches that EF-P prevents ribosome stalling during synthesis of proteins containing proline stretches and that EF-P and its eukaryotic homolog, eIF5A, are essential for the synthesis of a subset of proteins containing proline stretches in all cells (see abstract).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of in vitro translation, as taught by Achenbach et al., to incorporate the use of EF-P at a concentration of 3 μM, as taught by Doerfel et al.  The ordinary artisan would have been motivated to modify Achenbach et al.’s invention because Doerfel et al.’s disclosure teaches an in vitro translation system used to prevent stalling of the ribosome during polypeptide synthesis of proteins containing consecutive prolines in natural and engineered model proteins (see Fig. S2. C. Show rescue of polypeptide PrmC translation after addition of EF-P; pp. 12-13 Supplementary Material) and teaches EF-P used at 3 μM in the in vitro translation system.  It would have been further obvious to substitute eukaryotic 80s ribosome for the 70s prokaryotic ribosome because Doerfel et al. teaches that bacterial EF-P and its eukaryotic homolog eIF5A are universally conserved and essential for the synthesis of a subset of proteins that cause stalling in ribosomes (see p. 85, col. 1, ¶1 and abstract).  Doerfel et al. further teaches EF-P and likely eIF5A can be considered a third universal translation elongation factor that acts on the ribosome, in addition to the two factors, EF-Tu and EF-G, that catalyze the mRNA decoding and tRNA translocation steps, respectively (see p. 88, col. 1, ¶1).  The ordinary artisan would have a reasonable expectation of success because using the 80s ribosome instead of a 70s ribosome would amount to a simple substitution.
Furthermore, although Achenbach et al. does not recite the concentration of the amended claims, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to arrive at an optimum or workable range by routine experimentation as explained in MPEP § 2144.05 (II.A.):“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  Doerfel et al. provides motivation to try different concentrations of EF-P.  The ordinary artisan would have had a reasonable expectation of success because both Achenbach et al. and Doerfel et al. are directed to enhancing in vitro translation of unnatural polypeptides that cause stalling of ribosomes during translation in E. coli.

Claims 1-2, 4-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach et al. (43 (12) Nucleic Acids Research. 5687-5698 (2015), as cited in the IDS filed by the applicant on 9/4/2018) in view of Doerfel et al. 2013 (Science. Vol. 339, Issue 6115, pp. 85-88, published January 4, 2013), as applied to claims 1-2, 4-8, 10-11, and 13 above, and in further view of Dedkova et al. 2003, (125 (22) Journal of the American Chemical Society. pp. 6616-6617, published May 10, 2003; as cited in the IDS filed on 9/4/2018).  This rejection is modified in view of Applicant’s arguments and Applicant’s amendment to add claim 13.
The teachings of Achenbach et al. and Doerfel et al. are applied to claim 9 as they were applied to claims 11-2, 4-8, 10-11, and 13 in the discussion above.  Regarding claim 9, Achenbach et al. teaches, "D-aa incorporation via tRNAPhe has been demonstrated with mutant ribosomes, but not with wild-type ribosomes" (p. 5696 col. 1 ¶2).
However, Achenbach et al. and Doerfel et al. do not teach the method of claim 1 wherein the mutant ribosome has enhanced D-amino acid incorporation capability compared to a wild type ribosome.  
Dedkova et al. is directed to modifying ribosomes to enhance the incorporation of D-amino acids into protein in cell-free protein synthesizing systems having different mutant ribosomes (p. 6616, col. 1 ¶2; p. 6616, col. 1 ¶4).  
Regarding claim 9, Dedkova et al. teaches "the incorporation of D-amino acids into protein was studied initially in terms of the extent of the UAG codon suppression" where “an S-30 preparation containing wild-type ribosomes was used as a control” (p. 6616, col. 1 ¶5) and that "mutant ribosomes resulted in higher levels of suppression in the presence of both D-methionine and D-phenylalanine" (p. 6616, col. 1 ¶5; p. 6616, col. 2 ¶1).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combined teachings of Achenbach et al. and Doerfel et al. of in vitro polypeptide synthesis to provide a mutant ribosome having enhanced D-amino acid incorporation capability, as taught by Dedkova et al.  The ordinary artisan would have been motivated to do so because modifying ribosomes were shown to result in a more efficient cell-free translation system for the incorporation of D-amino acids.  The ordinary artisan would have had a reasonable expectation of success because both Achenbach et al. and Dedkova et al. are directed to modifying translation factors to enhance incorporation of D-amino acids and Achenbach et al., Doerfel et al., and Dedkova et al. are directed to improvements of in vitro translation systems for unnatural and engineered proteins in E. coli.  
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the Applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Accordingly, Achenbach et al. and Doerfel et al., in view of Dedkova et al. render obvious claims 1-2, 4-11, and 13.

Response to Arguments
Applicant's arguments filed April 18, 2021 have been fully considered but they are not persuasive.  Applicant argues that the reproduced image of “Fig. 3” (corresponding to Fig. 2 in Drawings of the instant application) on page 7 of Remarks “supports activity for 16 micromolar for a consecutive DPhe-DPhe read-through event, and of course, 2 micromolar for a single DPhe read-through event and that while the image at 16 micromolar is not as sharp as at 2, 4 and 8 micromolar, one of skill can readily conclude that polypeptide has accumulated along the same line as for 2, 4, and 8 micromolar”.  Applicant further argues that one of skill would have recognized activity at 20 micromolar based on the data for 16 micromolar or at least would not have concluded no activity for 20 micromolar.  
The Office agrees that in the reproduced image, one of ordinary skill can conclude some level of polypeptide synthesis activity at 16 micromolar.  However, Applicant still fails to provide evidence that such activity would necessarily extend beyond EF-P concentrations of 16 micromolar and up to 20 micromolar, as claimed in the instant application.  There are no results shown for polypeptide synthesis between 16 and 20 micromolar at all, much less unexpected results.  Additionally, upon further consideration, it does not appear that there is any polypeptide accumulation at 2 micromolar, particularly because there appears to be no staining at the peptide line that is discernible above background (see the 2 micromolar lane above and below the peptide lines as seen in the 4 and 8 micromolar lanes).  Therefore, claims 1, 2, and newly added claim 13 are not commensurate in scope to the unexpected results shown in Fig. 3 on page 7 of the Remarks (and Fig. 2 in the Drawings).  The only range commensurate with Applicant’s unexpected results is 4 to 16 micromolar.
Applicant further argues that the Examiner has provided no evidence that stalling attributable to steric factors associated with proline are the same as or similar to stalling attributable to steric factors associated with D-amino acids, such that 3 micromolar EF-P would reasonably be expected to work.  Applicant argues that without such evidence, there is no reasonable expectation of success and the Examiner is left with an obvious to try argument which is not the test for obviousness given the unpredictability of the cited art as demonstrated by Applicant and the unpredictability of the chemical/biotechnical arts in general.  Applicant further argues that there is no scientific reasoning provided by the Examiner why D-amino acids encounter ribosome stalling or that EF-P at different concentrations would alleviate any ribosome stalling with D-amino acids.  Applicant argues that the Examiner's obviousness determination is based on impermissible hindsight reconstruction using applicant's claim as a guide.   
Applicant repeats the same arguments from the previous remarks from October 12, 2021 that Doerfel must provide some teaching or suggestion to motivate one of skill to use 3 micromolar EF-P to alleviate ribosome stalling caused by nonstandard D-amino acids with a reasonable expectation of success and that Doerfel did not contemplate use of EF-P with D-amino acids and so could not possibly have made an express statement reserving its use to alleviate ribosome stalling caused by nonstandard D- amino acids. Applicant argues that failure to make such a statement is not evidence that one of skill would have been motivated to make such a use and that the Examiner cannot reasonably take a position that Doerfel's failure to teach use of EF-P with D-amino acids is somehow evidence in support of motivation of that use. Applicant further argues that Doerfel provides no teaching that any ribosome stalling that may occur with D-amino acids happens because of the same or similar steric obstructions provided by proline.  Applicant argues that neither Achenbach or Doerfel provides one of skill with motivation to increase the amount of EF-P in a method of making a polypeptide including one or more D-amino acids with any reasonable expectation of success.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained in the previous Office Action, both Achenbach and Doerfel’s disclosure are directed to enhancing translation when polypeptides stall at the ribosome (see abstracts).  Achenbach teaches EF-P at 1 µM and Doerfel teaches EF-P at 3 µM alleviates ribosome stalling.  Doerfel et al. teaches that “In the absence of EF-P, translation was stalled at the consecutive prolines, and the addition of EF-P alleviated ribosome stalling, resulting in the rapid synthesis of the respective full-length peptide. When the Pro stretches were particularly long, as in AmiB or Rz1, very little full length product was synthesized in the absence of EF-P, because translation was halted at the stalling site. In all cases, the addition of EF-P resulted in the efficient synthesis of full-length protein.”  Although, as Applicant points out that Doerfel admits that stalling was not alleviated for all sequences, the Office maintains that a person of ordinary skill in the art would recognized the ability of EF-P at 3 µM to alleviate some ribosome stalling and would have been motivated to try EF-P at different concentrations as taught by Doerfel to alleviate stalling at the ribosome with other stalled polypeptides, such as those with D-amino acids. 
In response to applicant's argument that the in light of the unpredictability of the art that it would not have been obvious to the ordinary artisan to try EF-P at various concentrations to alleviate ribosome stalling during polypeptide synthesis, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to Applicant’s argument that the Office has provided no evidence that stalling attributable to steric factors associated with proline are the same as or similar to stalling attributable to steric factors associated with D-amino acids, such that 3 micromolar EF-P would reasonably be expected to work, the Office reiterates that nowhere in Doerfel did they explicitly say their technique could not have been used to alleviate ribosome stalling caused by nonstandard D-amino acids.  Therefore, the ordinary artisan would have been motivated to try EF-P at various concentrations to synthesize other polypeptides known to stall at ribosomes with a reasonable expectation of success as demonstrated by the results in Figure 3 (see page 87).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, Achenbach and Doerfel teach methods of alleviating ribosome stalling during polypeptide synthesis with EF-P at different concentrations (see 103 discussion above).  The ordinary artisan would have used that knowledge to try various concentrations of EF-P, starting with 1-3 micromolar and expanding through routine optimization to solve the problem of ribosomes stalled.  Therefore, given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the Applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Accordingly, Achenbach et al. and Doerfel et al., in view of Dedkova et al. render obvious claims 1-2, 4-11, and 13.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636